Citation Nr: 1754255	
Decision Date: 11/28/17    Archive Date: 12/07/17

DOCKET NO.  13-06 291A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to service connection for obstructive sleep apnea.

2.  Entitlement to an initial rating in excess of 20 percent for right lower extremity radiculopathy.

3.  Entitlement to an initial rating in excess of 20 percent for left lower extremity radiculopathy.

4.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities, prior to March 15, 2016.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

R. Behlen, Associate Counsel


INTRODUCTION

The appellant served on active duty in the Navy from June 1985 to June 2005.  He is the recipient of the Navy/Marine Corps Achievement Medal on five occasions and the Good Conduct Medal on six occasions.

This matter comes before the Board of Veterans' Appeals (Board) from March 2012 and June 2016 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

In the March 2012 rating decision, the RO, in pertinent part, granted service connection for right and left lower extremity radiculopathy and assigned initial 20 percent ratings for each extremity, effective November 29, 2011.  In December 2016, the Board remanded these issues for additional evidentiary development.  At that time, the Board also determined that the issue of entitlement to TDIU was also on appeal as part and parcel of the increased rating claims, pursuant to Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  

While the matter was in remand status, the appellant perfected an appeal of a June 2016 rating decision which denied service connection for sleep apnea.  

Also while the matter was in remand status, in an April 2017 rating decision, the RO granted entitlement to TDIU, effective March 15, 2016.  The issue of entitlement to TDIU prior to that date remains on appeal as part and parcel of the radiculopathy claims, given the effective date of the award of service connection.  AB v. Brown, 6 Vet. App. 35 (1993).

The Board notes that in his March 2013 substantive appeal, the appellant requested a Board video hearing, but withdrew such request in September 2016 correspondence.  Thus, the Board will adjudicate the case based upon the evidence of record.  38 C.F.R. § 20.704(e).  In his May 2017 substantive appeal, the appellant expressly indicated that he did not wish to have a Board hearing for the issue of service connection for obstructive sleep apnea.


FINDINGS OF FACT

1.  The evidence is in relative equipoise as to whether the appellant's obstructive sleep apnea was incurred in active service.

2.  During the period on appeal, the appellant's radiculopathy of the right lower extremity was manifested by symptoms approximating moderate, and not severe, incomplete paralysis.

3.  During the period on appeal, the appellant's radiculopathy of the left lower extremity was manifested by symptoms approximating moderate, and not severe, incomplete paralysis.

4.  The appellant's service-connected disabilities rendered him unable to secure and follow a substantially gainful occupation beginning July 31, 2014.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for obstructive sleep apnea have been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. § 3.303 (2017).

2.  The criteria for entitlement to an initial rating in excess of 20 percent for right lower extremity radiculopathy have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. § 4.124a, Diagnostic Code 8626 (2017).

3.  The criteria for entitlement to an initial rating in excess of 20 percent for left lower extremity radiculopathy have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. § 4.124a, Diagnostic Code 8626 (2017).

4.  The criteria for a total rating based on individual unemployability due to service-connected disability (TDIU) have been met, beginning July 31, 2014.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

Neither the appellant nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).


II.  Applicable Law

      A.  Standard of Proof

The standard of proof to be applied in decisions on claims for VA benefits is set forth in 38 U.S.C. § 5107(b).  Under that provision, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  "It is in recognition of our debt to our veterans that society has [determined that,] [b]y tradition and by statute, the benefit of the doubt belongs to the veteran."  See Gilbert, 1 Vet. App. at 54.

	B.  Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the "active military, naval, or air service."  38 U.S.C. § 1110; 38 C.F.R. § 3.303.  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for certain chronic diseases may be also be established on a presumptive basis by showing that such a disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C. §§ 1112, 1137; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  

Service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Additional disability resulting from the aggravation of a nonservice-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310(a).  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).

	C.  Increased Evaluations

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.  Where there is a question as to which of two evaluations should be applied, the higher evaluation will be assigned if that disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).

Where a claimant appeals the initial rating assigned following an award of service connection, evidence contemporaneous with the claim for service connection and with the rating decision granting service connection would be most probative of the degree of disability existing at the time that the initial rating was assigned and should be the evidence "used to decide whether an [initial] rating on appeal was erroneous. . . ."  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later evidence obtained during the appeal period indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found.  Id.

		i.  Anterior Crural Nerve (Femoral)

The appellant's bilateral lower extremity radiculopathy has been rated under Diagnostic Code (DC) 8626.  DC 8626 provides criteria for rating injuries to the anterior crural nerve (femoral).  Under those criteria, a 10 percent rating is assigned for mild incomplete paralysis; a 20 percent evaluation is assigned for moderate incomplete paralysis; a 30 percent rating is assigned when there is severe incomplete paralysis; and, a 40 percent rating is assigned when there is evidence of complete paralysis of the quadriceps extensor muscles.  38 C.F.R. § 4.124a, DC 8626.

The words "mild," "moderate," and "severe" are not defined in the VA Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  See 38 C.F.R. § 4.6.  The term "incomplete paralysis," with peripheral nerve injuries, indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to the partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  See 38 C.F.R. § 4.124a, DCs 8510 - 8730.  

	D.  TDIU

VA disability ratings are based, as far as practicable, on the average impairment of earning capacity attributable to disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  38 U.S.C. § 1155; 38 C.F.R. §§ 4.1, 4.10.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  Id.

Where the schedular rating is less than total, a total disability rating may nonetheless be assigned when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disability; provided that, in pertinent part, if there is only one such disability, the disability shall be rated at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability rated 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341(a), 4.16(a).

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  Thus, in any case where the veteran is unemployable by reason of service-connected disabilities but has failed to meet the percentage standards discussed above, rating boards will submit the case to the Director, Compensation and Pension Service, for extra-schedular consideration under 38 C.F.R. § 4.16(b).

Entitlement to a total rating must be based solely on the impact of service-connected disabilities on the ability to keep and maintain substantially gainful employment.  See 38 C.F.R. §§ 3.340, 3.341, 4.16.  In reaching such a determination, the central inquiry is "whether the veteran's service connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  For VA purposes, the term "unemployability" is synonymous with an inability to secure and follow a substantially gainful occupation.  VAOPGPREC 75-91; 57 Fed. Reg. 2317 (1992).  Consideration may be given to the level of education, special training, and previous work experience in arriving at a conclusion.  Individual unemployability, however, must be determined without regard to any nonservice-connected disabilities or advancing age.  38 C.F.R. §§ 3.341 (a), 4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993). A high rating in itself is recognition that the impairment makes it difficult to obtain or maintain employment, but the ultimate question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment. Van Hoose, 4 Vet. App. at 363.

III.  Analysis

      A.  Entitlement to service connection for obstructive sleep apnea.

The appellant's service treatment records are negative for sleep- or fatigue-related complaints or observations.  The appellant's January 2005 separation examination report found him physically qualified for retirement.  On his January 2005 Report of Medical Assessment, the appellant denied suffering any injury or illness while on active duty for which he did not seek medical care.  He denied having any questions or concerns about his health.

The appellant's April 2005 general medical examination was negative for complaints or observations of sleep-related symptomatology.

A July 2011 clinical note states that the appellant denied feeling fatigued or tired.

A March 2016 clinical note states that the appellant was diagnosed with moderate obstructive sleep apnea.  He reported occasional fatigue.  Weight loss was recommended as a long-term treatment for his sleep apnea.

A statement from the appellant's wife was received in April 2016.  She reported that she married the appellant in 1986 and began observing the appellant snoring while sleeping after five years of marriage.  After a couple of years of this, such snoring began to bother her enough to wake the appellant to stop his snoring.  She stated that there were times, when the appellant was snoring loudly, that he suddenly stopped snoring for 10 to 15 seconds and she had to wake him because she was afraid the appellant had stopped breathing.  She reported that this has continued to the present and that they only recently discovered that there was a diagnosis for the appellant's symptomatology.

A statement from F.C., who served with the appellant from March 1993 to March 1997, was received in April 2016.  F.C. reported that he personally observed the appellant loudly snoring when sleeping while on active duty.  He also reported that he remembered that other shipmates complained about the appellant's loud snoring.

A statement from D.B.M., who served with the appellant from March 1994 to March 1997, was received in April 2016.  D.B.M. reported that he personally observed the appellant loudly snoring when sleeping while on active duty.  He also reported that other shipmates complained that they could not get a good night's sleep due to the appellant's snoring and that they tried to find racks farther away from the appellant's so that they themselves might be able to sleep better.

A Disability Benefits Questionnaire (DBQ) was completed by Dr. C.L.S. in July 2016.  The appellant was diagnosed with moderate obstructive sleep apnea.  With respect to his ability to work, Dr. C.L.S. stated that the appellant's sleep apnea causes poor sleep, daytime sleepiness, slowed reaction time, memory impairment, and impaired vigilance.  In a letter received in August 2016, Dr. C.L.S. opined that it was more likely than not that the appellant's obstructive sleep apnea began during his active duty.  Dr. C.L.S. based this opinion upon a review of the appellant's service medical records, post-service medical records, and his sleep history.  Dr. C.L.S. explained that sleep apnea usually begins with mild and intermittent snoring, which gradually worsens into disruptive and persistent snoring, more frequent breathing pauses, more oxygen desaturation episodes, more significant decreases in the oxygen saturation nadir, cardiac involvement, and more sleep impairment.  She explained that it takes many years to develop moderate obstructive sleep apnea.  Based on the specific characteristics of the appellant's moderate sleep apnea, Dr. C.L.S. opined that it was more likely than not that the development of the appellant's sleep apnea began 15 to 20 years ago, while he was on active duty.  She noted that he was told by others that he snored disruptively during active duty and was observed to have stopped breathing during sleep.  The appellant was unaware that snoring was abnormal and did not realize that his breathing paused during sleep; and he attributed poor sleep quality and fatigue to his duty schedule.  However, such symptoms are, in fact, indicative of obstructive sleep apnea.  The appellant also reported having to stand to avoid falling asleep on occasion while in the engine room of a ship.

Another statement from the appellant's wife was received in August 2016.  She reported further symptoms that she observed while the appellant was on active duty, including (1) sleepiness during the day, especially while driving; (2) easily falling asleep while watching television, reading, or sitting by himself; (3) complaining of not getting a good night's sleep even when he went to bed early; and (4) always waking up in the morning asking for water due to a dry throat.  She explained that she was a licensed vocational nurse and performed her own research regarding sleep apnea.  She reported that these symptoms, which she had observed while her husband had been on active duty, were the same symptoms which prompted him to seek a sleep study in March 2016, which resulted in his ultimate diagnosis of obstructive sleep apnea.

The appellant was afforded a VA examination in March 2017.  The claims file was reviewed.  The examiner opined that it was less likely than not that the appellant's obstructive sleep apnea was caused by or incurred during active service because he was not diagnosed with sleep apnea until March 2016.  Although Dr. C.L.S.'s opinion was reviewed, the examiner noted that increasing age is one of the strongest risk factors for developing obstructive apnea.  The examiner cited the length of time between discharge and diagnosis, and the lack of documentation of symptoms in his service treatment records.  The examiner also opined that sleep apnea did not impact the appellant's ability to work.

The Board finds that the evidence of record is in relative equipoise as to whether the appellant's obstructive sleep apnea was caused by or incurred in active service.  The appellant, his wife, and former shipmates have competently and credibly reported observing symptoms while the appellant was on active duty which Dr. C.L.S. has explained were signs of sleep apnea in its beginning stages.  Dr. C.L.S.'s opinion is well-reasoned and based upon a review of the medical evidence of record.  The March 2017 VA medical examiner noted the lay and buddy statements documenting observance of sleep apnea symptoms during active duty, but assigned more weight to the service treatment records being negative for complaints of such symptomatology.  However, the appellant has competently and credibly reported that he simply attributed such symptoms during active service to his duty schedule.  As the evidence is in relative equipoise, entitlement to service connection for obstructive sleep apnea is granted, subject to the law and regulations governing the payment of monetary benefits.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

B and C.  Entitlement to initial ratings in excess of 20 percent for bilateral lower extremity radiculopathy.

A December 2011 clinical note states that there was no decreased response to tactile stimulation of the entire bilateral legs.

The appellant was afforded a VA examination in January 2012.  He complained of progressive pain, stiffness, and radicular symptoms.  Muscle strength testing was normal bilaterally.  There was no muscle atrophy.  Reflex and sensory examination were normal bilaterally.  There were no other sensory findings.  Straight leg raising test was positive bilaterally.  Moderate constant pain, moderate paresthesias and/or dysesthesias, and moderate numbness were observed bilaterally.  There were no other signs or symptoms of radiculopathy.  The L2/L3L/L4 nerve roots (femoral nerve) were involved.  The VA examiner opined that the appellant's radiculopathy was moderate bilaterally.  There were no other neurologic abnormalities or findings related to a lumbar spine disability.  The appellant's back disability impacted his work as a prison guard in that it limited prolonged standing.

In his June 2012 Notice of Disagreement (NOD), the appellant reported constant lower back pain which radiates down to his legs.  He takes prescription ibuprofen three times a day to control such pain.  He reported missing work due to such pain.  He reported having trouble sleeping due to pain since November 28, 2011.  He must use an ice pack for 15 minutes some mornings before he can comfortably walk.  He reported increased pain after standing for longer than 30 minutes or running and that he would have to quit his job due to such pain.  He was undergoing physical therapy for his back pain.

A July 2015 clinical note states that the appellant complained of left leg numbness.  He was noted to experience leg pain and increasing left distal leg numbness and paresthesia, with persistent lower lumbar pain.  The pain severity was reported to be three on a scale of ten.  Examination revealed altered sensation over the lateral leg and foot.  

In another July 2015 clinical note, it was recorded that the appellant reported numbness in the left foot and lower leg, and pain in the left upper leg, for five days.  Pain was described as a four on a scale of ten.  He denied sudden weakness in the extremities and severe pain.

In an October 2015 Statement in Support of Claim, the appellant reported that he experiences constant, radiating pain from his lower back to both legs, along with numbness in the left lower leg and foot.

In October 2015, the appellant reported chronic pain in the back and bilateral legs, which had been present for years.  He stated that his current pain level was a six on a scale of ten.  In another October 2015 clinical note, the appellant reported beginning to experience intermittent numbness and tingling in the left leg.  Difficulty walking was denied.

The appellant was afforded a VA examination in December 2015 for his peripheral nerves.  Moderate constant pain and mild paresthesias and/or dysesthesias were present bilaterally.  Mild right lower extremity numbness and moderate left lower extremity numbness were also observed.  Muscle strength was normal and there was no atrophy.  Reflexes were normal.  Sensory examination for the upper anterior thigh and the thigh/knee were normal.  Sensations were diminished on the left leg and left foot, consistent with an L5 nerve root distribution.  There were no trophic changes attributable to peripheral neuropathy present.  With regard to his ability to work, the appellant's symptoms were exacerbated by prolonged standing.

The appellant was afforded a VA examination for his lumbar spine in June 2016.  The claims file was reviewed.  He described his radiating pain as sharp, with occasional numbness and tingling.  Muscle strength was normal for knee extension bilaterally, and there was active movement against some resistance for bilateral hip flexion.  There was no muscle atrophy.  Reflexes were normal.  Sensory examination revealed decreased sensation in the upper anterior thigh, thigh/knee, and lower leg/ankle bilaterally.  Sensation was normal in the bilateral foot and toes.  Straight leg raising test was positive.  There was moderate intermittent pain, moderate paresthesias and/or dysesthesias, and moderate numbness bilaterally.  There were no other signs or symptoms of radiculopathy.  The L2/L3L/L4 nerve roots (femoral nerve) and L4/L5/S1/S2/S3 nerve roots (sciatic nerve) were involved bilaterally.  There were no other neurologic abnormalities or findings related to a back disability.  With respect to his ability to work, the appellant reported that prolonged standing, running, jumping, and jogging trigger back pain.  Heavy lifting can also be problematic.  However, walking and sitting are tolerated.  No bed rest had been prescribed; and there were no emergency room visits within the past 12 months.  The appellant reported that his primary care provider had recommended continued physical therapy; however, he declined such therapy.

In the September 2017 Informal Hearing Presentation (IHP), the appellant's representative contends that the appellant has experienced significant functional loss, as contemplated by 38 C.F.R. § 4.40, such as decreased ability to perform normal working movements with normal excursion, strength, speed, coordination, and endurance.

Service connection is in effect, beginning November 29, 2011, for bilateral lower extremity radiculopathy, rated under DC 8626.  The manifestations of radiculopathy affecting the anterior crural nerve (femoral) are rated under DC 8626, and the initial ratings for such are on appeal before the Board.  The Board notes that beginning March 15, 2016, service connection is also in effect for bilateral lower sciatic nerve neuropathy, rated under DC 8520.  Manifestations affecting the sciatic nerve are rated separately.  Thus, considering the symptoms associated with the sciatic nerve for purposes of rating the appellant's radiculopathy would constitute impermissible pyramiding.  See 38 C.F.R. § 4.14.  Regardless, in the instant case, consideration of the sciatic nerve symptoms would not increase the ratings at issue.

Upon weighing the evidence, the Board finds that the preponderance of the evidence is against the award of initial ratings in excess of 20 percent for the appellant's right or left lower extremity radiculopathy.  Although, as discussed above, "mild," "moderate," and "severe" are not defined, when the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  See 38 C.F.R. § 4.124a, DCs 8510 - 8730.  

There is no medical evidence of record, nor does the appellant contend, that the involvement is not wholly sensory for either lower extremity.  The appellant's symptoms have been no more than moderate in nature for the entire period on appeal. 

In January 2012, the appellant's bilateral radicular pain was constant.  However, in June 2016 it was intermittent.  There was decreased sensation observed in June 2016 compared to January 2012, when sensory examination was normal.  Reflexes were normal for the entire period on appeal.  There was no muscle atrophy.  Muscle strength for bilateral hip flexion was less in June 2016 than in January 2012; however, muscle strength otherwise was normal for the entire period on appeal.  There were no trophic changes.  The VA examiners consistently described the severity of the appellant's radicular symptomatology as no more than moderate.  

As there is no competent medical evidence that the involvement was not wholly sensory for either lower extremity at any point during the period on appeal, the Board finds that the award of initial ratings in excess of 20 percent for bilateral lower extremity radiculopathy is not warranted.  See 38 C.F.R. § 4.124a.

The appellant's competent and credible reports of radiating pain through his legs, left leg numbness, and left leg tingling have been considered, as have the representative's arguments regarding the appellant's functional loss.  In cases such as this, where the diagnostic code is not predicated on loss of range of motion, sections 4.40 and 4.45, with respect to pain, do not apply.  Johnson v. Brown, 9 Vet. App. 7, 11 (1996).  Regardless, the Board finds that the VA examination reports regarding the severity of the appellant's radiculopathy are entitled to great probative weight based upon which the Board concludes that the overall severity of appellant's radiculopathy of the bilateral lower extremities does not more nearly approximate the severity for which the Rating Schedule contemplates the award of initial ratings in excess of 20 percent at any point during the period on appeal. 

As the evidence preponderates against the claims, the benefit of the doubt doctrine is not for application.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

      D.  Entitlement to TDIU prior to March 15, 2016.

As set forth above, in an April 2017 rating decision, the RO granted TDIU effective March 15, 2016.  As entitlement to TDIU is part and parcel of the claims for initial increased ratings for bilateral lower extremity radiculopathy, the Board will consider whether the appellant is entitled to TDIU prior to March 15, 2016, pursuant to Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  

Beginning November 29, 2011, the appellant's combined disability rating was 80 percent.  Lumbar degenerative disc disease (DDD) was rated at 40 percent disabling prior to March 6, 2012, and at 20 percent disabling beginning March 6, 2012.  Although from March 6, 2012, through March 14, 2016, no one disability was rated at 40 percent or more, as the appellant's bilateral lower extremity radiculopathy and his lumbar DDD arise from the same etiology, those disabilities may be combined.  Thus, he meets the schedular threshold for TDIU for the entire period on appeal.  38 C.F.R. §§ 3.340, 3.341(a), 4.16(a).  The next question for consideration is whether the appellant is unemployable by reason of his service-connected back disabilities prior to March 15, 2016.  

A December 2011 note from Tricare Outpatient Clinic Chula Vista states that the appellant should be excused from work for two weeks and that, once he returned to work, he should have two weeks of light duty.

A January 2012 Certification of Health Care Provider states that the appellant would need one to three weeks of absence from work, as needed, per episode of back pain.  He was unable to perform prolonged standing and lifting.  It was estimated that the appellant would need time off work every two to three months for debilitating pain, up to 21 days each time.  

A January 2012 clinical note states that the appellant reported acute back pain a couple of months prior, causing him to go to the emergency room, and took nearly three weeks to recover before he could go back to work.

In his March 2016 Form 21-8940, the appellant reported that he was unable to secure or follow a substantially gainful occupation due to his lumbar DDD.  He stated that his disability first affected full-time employment on January 15, 2012.  He last worked full-time on July 30, 2014, and became too disabled to work on April 1, 2014.  He had worked full-time as a correctional officer since December 2006.  He lost 21 days due to illness.  He reported that he had to quit his job because he could not stand for prolonged periods, which is a basic requirement for supervising inmates.  He also reported difficulty responding to alarm codes which require him to run to the scene.  He reported four years of high school education and denied further training or education.

In a statement received in April 2016, the appellant reported that he applied for leave under the Family Medical Leave Act (FMLA) in order to be able to take time off from work whenever his low back pain was too severe to work.  He also reported having to take two weeks off in May 2012 due to his back pain.  He stated that he still must take ibuprofen for his pain.

Upon weighing the evidence, the Board finds that the evidence is in relative equipoise as to whether the appellant was unable to secure and follow a substantially gainful occupation beginning July 31, 2014, the first day after his employment as a correctional officer was terminated.  Although the record suggests that the appellant missed a few weeks of work at a time on more than one occasion beginning in late 2011, he was able to continue working full time until July 30, 2014.  Further, in March 2016, he reported that he lost just 21 days due to illness from his job as a correctional officer, a job he held from December 2006 to July 2014.

Although sedentary work may be possible, the record shows that the appellant served honorably in the Navy for 20 years as an Electrician's Mate and worked as a correctional officer following retirement from active duty.  Both of these occupations require substantial physical labor and/or fitness.  The record does not indicate that the appellant has any additional training or education which would allow him to easily transition to sedentary labor.  As such, entitlement to TDIU is granted, effective July 31, 2014.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).



ORDER

Entitlement to service connection for obstructive sleep apnea is granted, subject to the law and regulations governing the payment of monetary benefits.

Entitlement to an initial rating in excess of 20 percent for right lower extremity radiculopathy is denied.

Entitlement to an initial rating in excess of 20 percent for left lower extremity radiculopathy is denied.

Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities, effective July 31, 2014, is granted, subject to the laws and regulations governing the payment of monetary benefits.




______________________________________________
K. Conner
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


